ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                          )
                                                     )
The Boeing Company                                   )   ASBCA No. 58914
                                                     )
Under Contract No. FA8808-04-C-0022 et al.           )

APPEARANCE FOR THE APPELLANT:                            Richard B. Clifford, Jr., Esq.
                                                          Perkins Coie LLP
                                                          Washington, DC

APPEARANCES FOR THE GOVERNMENT:                          E. Michael Chiaparas, Esq.
                                                          DCMA Chief Trial Attorney
                                                         Carol L. Matsunaga, Esq.
                                                          Senior Trial Attorney
                                                          Defense Contract Management Agency
                                                          Carson, CA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 17 July 2014



                                                 Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58914, Appeal of The Boeing
Company, rendered in conformance with the Board's Charter.

       Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals